Citation Nr: 0901654	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than December 4, 
2004, for the grant of a 50 percent disability rating for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
gunshot wound to the left forearm.

4.  Entitlement to service connection for a chronic skin 
disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  The veteran was awarded the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a February 2005 rating decision, the RO granted an 
increased rating of 50 percent for service-connected PTSD, 
effective from December 4, 2004.  In an April 2005 rating 
decision, the RO denied service connection for residuals of a 
gun shot wound of the left forearm, a skin disorder, and 
bilateral hearing loss.  In September 2006, the RO denied an 
increased rating for service-connected PTSD.

In October 2008, the veteran was afforded a personal hearing 
before the Undersigned.  A transcript of the hearing is of 
record.  

The issues of service connection for a skin disorder and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  The veteran's initial claim for service connection for 
PTSD was filed at the RO in September 2001, more than one 
year after his separation from active service, and an 
increased 50 percent rating for PTSD subsequently was 
granted, effective December 4, 2004.

3.  The veteran was first found to have symptoms warranting a 
50 percent rating for PTSD in December 2004.  

4.  The veteran does not currently suffer from residuals of a 
gunshot wound to the left forearm.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2008).

2.  The requirements for an effective date earlier than 
December 4, 2004, for the award of service connection for 
PTSD have not been met.  38 U.S.C.A.  §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2008).

3.  The criteria for entitlement to service connection for 
residuals of a gunshot wound to the left forearm have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The objective evidence of 
record, however, does not support his claim.  The veteran's 
clinical findings do not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran does not have suicidal ideation, obsessional rituals, 
irregular speech, impaired impulse control, spatial 
disorientation, or neglect in his personal appearance.  Thus, 
the criteria for an increased rating have not been met.  

Review of the entire claims file reveals that the veteran was 
afforded two VA examinations in connection to his claim for 
an increased rating.  The August 2006 examination shows that 
the veteran complained of having sleep disturbance, a short 
temper and occasional nightmares.  The examiner stated that 
the veteran's overall responses to questions about his 
symptoms were vague and many, if not most, of the symptoms 
presented could be related to conditions other than PTSD.  
The veteran was working at the local U.S. Printing Office, 
where he had worked for the past 2 1/2 years, and worked 
generally in the printing business for 20 years prior to his 
current employment.  The veteran was married and able to 
engage in a normal range and variety of activities of daily 
living without interruption of his daily routine.  

Mental status examination revealed that the veteran was 
somber, depressed and agitated.  Thought processes were 
logical, coherent, and relevant.  He was well-groomed and 
overall mentally intact, but his social skills were poor.  He 
was oriented to time, place, person and situation.  Affect 
was flat and blunted.  Reasoning, fund of general 
information, verbal comprehension and concentration were 
good.  His short term memory was poor and his sensorium was a 
bit cloudy.  The veteran endorsed symptoms of anxiety and 
occasional panic attacks.  He denied having hallucinations or 
suicidal ideation, but admitted paranoia and homicidal ideas 
at times.  The examiner opined that the veteran's symptoms 
had not worsened since the last examination in December 2004 
and his mental problems, which could affect his social and 
occupational functioning, could not be strictly assigned to 
just PTSD.  In addition, the veteran's personality profile 
during psychological testing was extremely exaggerated.  The 
veteran was diagnosed as having PTSD with a GAF score of 55, 
alcohol dependence with a GAF score of 60, and mood disorder 
with a GAF score of 65.  

During the October 2007 VA examination, the veteran stated 
that he was about the same since the August 2006 examination.  
He reported doing yard work and home projects during his free 
time to keep himself occupied.  Mental status examination 
nearly mirrored that of the August 2006 examination and 
psychological testing was again found to be exaggerated.  The 
veteran was diagnosed as having PTSD, depressive disorder, 
and alcohol abuse, with a GAF score of 55.  The examiner 
commented that although the veteran complained of having 
trouble on the job in terms of getting along with people and 
missing work, he had been able to maintain employment and his 
PTSD did not prevent him from working.  The veteran's 
depression was found to be secondary to his PTSD, but his 
alcohol dependence was a separate issue.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  The veteran 
exhibits depression, poor short-term memory, anxiety, 
aggression, trouble sleeping, and poor social skills.  
However, he has been assigned a GAF score of 55 during the 
appellate period, which indicates moderate symptoms.  In 
addition, the August 2006 examiner stated that the symptoms 
did not worsen since the examination in December 2004 and his 
mental problems could not be strictly assigned to just PTSD.  
Of significance, the veteran was married and, although the 
veteran complained of having trouble on the job, he has been 
able to maintain full-time employment for over 20 years and 
the examinations show that his PTSD does not prevent him from 
working.

Looking at his symptoms as a whole, the veteran's symptoms do 
not more nearly approximate the criteria for a 70 percent 
rating.  As shown above, the treatment records do not show 
that the veteran suffers from occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  

In this case, the veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 50 percent for the 
veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Codes 
9411, 9440.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's PTSD should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.


II.  Earlier effective date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
421 (1999).

The veteran filed his claim for service connection for PTSD 
on September 20, 2001, more than one year after his 
separation from active service in November 1970.  With regard 
to whether an informal or formal claim, or written intent to 
file a claim for service connection for PTSD was filed prior 
to September 20, 2001, the Board finds no evidence of there 
being such a claim.  Where a claim has been filed more than 
one year after the date of separation from service, the 
effective date for a claim for increase is the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b).  

The evidence of record shows that the effective date for the 
increase from the initial 30 percent disability rating to 50 
percent for the veteran's service-connected PTSD was based on 
the December 2004 VA examination.  The medical evidence of 
record prior to that examination does not show that the 
veteran's disability level warranted a 50 percent rating.  A 
February 2002 treatment summary from the Vet Center showed 
that the veteran preferred to be alone, had trouble dealing 
with the public and avoided social contacts.  The veteran had 
a high level of anxiety related to PTSD issues and life.  The 
veteran was in a conflicted marriage at the time and had very 
few friends.  A June 2002 VA examination revealed similar 
problems.  The veteran also complained of handling stress by 
yelling and fighting and he would get depressed and cry.  
Mental status examination revealed that he was dressed neatly 
and was pleasant, cooperative, goal-oriented, and oriented to 
time, place and person.  He was able to organize his thoughts 
and express himself well.  His affect was moderate tension 
and anxiety.  His mood became tearful while discussing 
Vietnam.  There was no evidence of psychosis, delusions, 
hallucinations, or organicity.  His intellect was average, 
memory and judgment were good, and had little insight.  The 
veteran was diagnosed as having alcohol dependence and PTSD 
with a GAF score of 70.  A GAF of 70 indicates only mild 
symptoms.  In addition, a 50 percent rating requires such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Prior to the December 2004 
examination, the veteran did not exhibit such symptoms.  

During the December 2004 VA examination, the veteran 
exhibited symptoms that warranted a 50 percent disability 
rating, such as depression, anxiety, problems with memory and 
concentration, anger, interrupted sleep patterns, and 
nightmares.  He was diagnosed as having moderate PTSD with a 
GAF score of 48, which indicates serious symptoms.  
Therefore, December 2004 is the date entitlement for an 
increased rating arose and was supported by the medical 
evidence of record as the earliest possible date in 
determining an effective date in the case for the grant of 
the 50 percent rating for PTSD.  There is no legal 
entitlement to an earlier effective date than December 4, 
2004.

As the preponderance of the evidence is against the claim for 
an earlier effective date of a 50 percent rating for service-
connected PTSD, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In a June 2008 letter and during the October 2008 personal 
hearing, the veteran stated that he did not sustain a gunshot 
wound in the left forearm and is not claiming such for 
service connection.  In addition, the medical evidence of 
record does not show that he either sustained such injury in 
service or currently suffers from any disability related to 
any such injury.  Therefore, in the absence of any competent 
evidence of a gunshot wound in the left forearm, the Board 
must conclude the veteran does not currently suffer from any 
such disability.  Brammer, 3 Vet. App. at 225.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


IV.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for service connection for a gunshot 
wound of the left forearm, complete notice was sent in 
January 2005 and April 2006 and the claim was readjudicated 
in the July 2007, October 2007, and May 2008 supplemental 
statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a July 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected PTSD, the evidence must show that his condition 
"ha[d] gotten worse."  The letter also explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The September 2006 rating 
decision explained the criteria for the next higher 
disability rating available for PTSD under the applicable 
diagnostic code.  The January 2007 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
disability, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b) and stated that, pursuant 
to 38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veterans Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

Regarding the claim for an earlier effective date for 
service-connected PTSD, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that he was awarded an increased 
rating for PTSD with an effective date of December 4, 2004, 
the date entitlement arose.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for an earlier effective date.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  That is the issue addressed 
herein and the veteran and his representative have advanced 
arguments in support of his claim, demonstrating actual 
knowledge of the criteria regarding effective dates. 

Moreover, as noted above, the appellant was represented by a 
state Veterans Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

Entitlement to an effective date earlier than December 4, 
2004, for the grant of a 50 percent disability rating for 
PTSD is denied.

Service connection for residuals of a gunshot wound to the 
left forearm is denied.


REMAND

The veteran contends that he has bilateral hearing loss that 
developed as a result of prolonged exposure to artillery 
noise during service.  No hearing loss was found at the time 
of the veteran's separation from service.  In a letter dated 
May 2005, the veteran's private physician stated that it was 
difficult to ascertain whether or not the veteran's hearing 
loss was due to noise exposure from post-service printing 
press company work or service.  The physician opined that 
certainly all these things together could have combined to 
make very serious hearing loss.  In October 2005, a VA 
examiner found that the veteran had bilateral high frequency 
sensorineural hearing loss.  The examiner opined that the 
veteran's hearing loss was unlikely the result of noise 
exposure in service based on the veteran's hearing being 
normal separation from service.  In Hensley v. Brown, 5 Vet. 
App. 155 (1993), the United States Court of Appeals for 
Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service."  5 Vet. App. 
at 159.

The veteran asserts that his current hearing loss is 
attributable to noise exposure during service.  In light of 
the veteran's combat service and the private opinion, he 
should be afforded a VA examination to obtain a medical 
opinion as to whether his current hearing loss developed as a 
result of his noise exposure during service.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

In addition, an examination is required in order to make a 
determination on the claim for service connection for a skin 
condition.  Service medical records show that in September 
1969, the veteran was treated for multiple abscesses of the 
left arm and left leg.  During the October 2008 personal 
hearing, the veteran complained of having pain on the left 
arm where he was treated in service.  During the October 2005 
VA examination, the veteran was diagnosed as having status 
post treatment of cellulitis and drainage of multiple 
abscesses of the left forearm in September 1969 on active 
combat duty, mild residual scarring and solar keratosis.  No 
opinion was provided as to whether the veteran's current skin 
condition is related to service, including the September 1969 
diagnosis of abscesses.  The Board finds that an opinion is 
necessary for the determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an audiological 
examination to determine the current nature 
and likely etiology of the veteran's 
bilateral hearing loss.  The claims file must 
be made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any current bilateral 
hearing loss had its onset during active 
service, or is related to any in-service 
disease or injury.  

The examiner should provide a rationale 
for any opinion.

2.  Schedule the veteran for a dermatological 
examination to determine the current nature 
and likely etiology of the veteran's skin 
condition.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any current skin condition 
had its onset during active service, or 
are related to any in-service disease or 
injury.  

The examiner should provide a rationale 
for any opinion.

3.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


